 Case: 2:21-cr-00128-MHW Doc #: 16 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 33



                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America,

      V.                                           Case No. 2:21-cr-128


                                                   Judge Michael H. Watson
Danny G. Newcomb, II

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 13, that Defendant's guilty

plea be accepted. The Court accepts Defendant's plea of guilty to Counts 1-3 of

the Information, and he is hereby adjudged guilty on those counts. The Court

will defer the decision of whether to accept the plea agreement until the

sentencing hearing.

      IT IS SO ORDERED.




                                       IICHAEL H. WATSON,JUDGE
                                      UNITED STATES DISTRICT COURT
